United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2049
                                   ___________

LaVern Thomas Cota,                   *
                                      *
      Plaintiff - Appellant,          *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota
Daniel Chapa; Stan Leach; Minnesota *
Bureau of Criminal Apprehension,      *       [UNPUBLISHED]
                                      *
      Defendants - Appellees.         *
                                 ___________

                             Submitted: December 15, 2000

                                  Filed: February 2, 2001
                                   ___________

Before LOKEN and MAGILL, Circuit Judges, and BATTEY,* District Judge.
                            ___________

PER CURIAM.

       In December 1996, Lavern Thomas Cota was arrested pursuant to a criminal
complaint charging Cota and three others with a 1989 robbery and murder in rural Polk
County, Minnesota. The state court denied Cota’s motion to dismiss the complaint for
lack of probable cause after a hearing in January 1997. A superseding indictment was
issued in late February 1997; the state court denied Cota’s motion to dismiss the

      *
       The HONORABLE RICHARD H. BATTEY, United States District Judge for
the District of South Dakota, sitting by designation.
indictment for lack of probable cause in October. Trial commenced in February 1998.
The court denied Cota’s motion for acquittal at the close of the State’s evidence. The
jury acquitted him on all counts. Cota then brought this civil action against a Polk
County Deputy Sheriff, an Agent of the Minnesota Bureau of Criminal Apprehension,
and the Bureau, alleging federal claims under 42 U.S.C. § 1983 and numerous claims
under state law. The district court1 granted defendants’ motion for summary judgment
dismissing all claims. Cota appeals the dismissal of two § 1983 claims -- that he was
arrested without probable cause, and that he was subjected to unconstitutional post-
arrest interrogation.

       The district court dismissed Cota’s Fourth Amendment claim of arrest without
probable cause on the ground that “collateral estoppel bars plaintiff from challenging
the state court’s findings with regard to the sufficiency of the evidence used to support
probable cause for his arrest.” See generally Allen v. McCurry, 449 U.S. 90, 104-05
(1980). On appeal, Cota argues that he is challenging the “integrity” of the evidence
supporting probable cause, not the sufficiency of that evidence. But his discussion of
the issue belies that contention. After careful review of the sparce record on appeal,
we affirm the district court’s dismissal of this claim for the reasons stated in that court’s
Memorandum Opinion and Order. See 8th Cir. Rule 47B.

       The district court dismissed Cota’s § 1983 claim challenging his post-arrest
interrogation on the ground that “the only remedy for a Miranda violation is the
exclusion from evidence of any compelled testimony arising therefrom.” That is clearly
the law of this Circuit. See Warren v. City of Lincoln, 864 F.2d 1436, 1442 (8th Cir.
1989) (en banc). To avoid that ruling, Cota argues on appeal that the interrogation
violated his Sixth Amendment rights because those rights had “attached” under
Michigan v. Jackson, 475 U.S. 625, 629-30 (1986), and that his due process rights


       1
        The HONORABLE JOHN R. TUNHEIM, United States District Judge for the
District of Minnesota.

                                            -2-
were violated by the unconstitutionally coercive interrogation. The district court
observed that Cota, though represented by counsel, had failed to articulate which of his
constitutional rights had been violated. Thus, his new contentions on appeal were not
properly presented to the district court. In addition, the record on appeal does not
support his conclusory assertions of a Sixth Amendment violation or the use of
unconstitutionally coercive interrogation methods.

      The judgment of the district court is affirmed.

      A true copy.

             Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-